DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2, 15 and 17-23 in the reply filed on 10/18/21 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 15 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. 2009/0289452.
In regard to claim 1, Bennett et al. discloses (fig. 6A) a threaded coupling for ensuring a complete connection between fluid conduits, comprising:
a body portion 612 of a fluid conduit, an axially forward sealing surface, and a thread; and
an interference member 616 operatively coupled to the body portion, the interference member being engageable with a portion of another fluid conduit to apply a load on the interference member when the fluid conduits are threadably connected together;

wherein the interference member 616 is configured to allow the complete sealing engagement between the fluid conduits 612, T when the load on the interference member meets or exceeds the predetermined amount (see paragraph 82).
In regard to claim 2, wherein the interference member 616 is movable relative to the body portion 612 when the load on the interference member meets or exceeds the predefined amount.
In regard to claim 15, wherein the interference member includes a stop 661 on the threads 618, and wherein when the load on the stop meets or exceeds the predefined amount, a shear force displaces the stop from the threads by a sufficient amount, thereby allowing the complete sealing engagement between the fluid conduits.
In regard to claim 18, wherein the body portion 612 is a body portion of a fitting that forms at least a portion of the fluid conduit, and wherein the threads 614 are radially outward threads of the fitting.
In regard to claim 19, wherein the fitting 612 is configured to threadably couple via the external thread 614 with an internal thread 618 of a coupling nut disposed on a tube end of the other fluid conduit for forceably drawing the tube end T toward the fitting for securing the tube end to the fitting in a sealing relationship via the sealing surface of the fitting and a corresponding sealing surface of the tube end (see tube end abutting 512 in fig. 5A).
In regard to claim 20, wherein the body portion is a tube end of the fluid conduit, the threaded coupling further including a nut 616 rotatable about the tube end, wherein the sealing 
In regard to claim 21, wherein the stop 661 is a hardened polymeric material applied to the threads (see paragraph 82).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinckney, Jr. 2008/0036210.
In regard to claim 1, Pinckney, Jr. discloses a threaded coupling for ensuring a complete connection between fluid conduits, comprising:
a body portion 12 of a fluid conduit, an axially forward sealing surface 28, and a thread 16; and
an interference member 18 operatively coupled to the body portion, the interference member being engageable with a portion of another fluid conduit 22 to apply a load on the interference member when the fluid conduits are threadably connected together;
wherein the interference member is configured to prevent a complete sealing engagement between the fluid conduits when the load on the interference member is less than a predefined amount (via interaction between 42 and 34); and
wherein the interference member is configured to allow the complete sealing engagement between the fluid conduits when the load on the interference member meets or exceeds the predetermined amount (see paragraph 25 where the force required to tighten the coupling increase as the nut is threaded onto fitting).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney, Jr. 2008/0036210 in view of Shemtov 2004/0094959.
Pinckney, Jr. discloses a threaded coupling for making a leak free connection between the 
two pipe ends 24, 28, but does not specifically disclose the use of a seal between the mating pipe ends.  Shemtov teaches that it is common and well known in the art to provide a pipe end 20 with a groove containing a seal 18 in order to improve upon the sealing properties of the joint. Therefore it would have been obvious to one of ordinary skill in the art to modify the pipe end of Pinckney, Jr. to include a seal, as taught by Shemtov, in order to improve the sealing properties of the joint.
Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Behrens, Williams, Pinckney ‘173, Williams ‘757, Trivett, Gibson, Hartmann, Brown, Pattison and Trivett ‘933 disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679